Citation Nr: 0314538	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  99-08 424A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than April 9, 1998, 
for an award of 60 percent for lumbar disc disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



REMAND

The veteran served on active duty from December 1978 to 
February 1979.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 1998 
rating decision of the St. Petersburg, Florida, Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
granted an increase in the veteran's low back disorder from 
10 percent to 60 percent disabling, effective April 9, 1998.  
The veteran appealed the effective date of the award.  This 
case has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  See 38 C.F.R. § 20.900(c) (2002).  

In July 2001, the Board denied the veteran's claim for an 
effective date earlier than April 9, 1998, for an award of 
60 percent for lumbar disc disease. The veteran appealed the 
denial to the United States Court of Appeals for Veterans 
Claims (hereinafter Court).  In October 2001, the parties 
filed a Joint Motion for Remand and to Stay Further 
Proceedings (Joint Motion for Remand) requesting the Court 
vacate and remand the Board's July 2001 decision.  In an 
Order dated November 2, 2001, the Court granted the Joint 
Motion for Remand and vacated and remanded the matter 
pursuant to 38 U.S.C.A. § 7252(a).  

In July 2002, the Board undertook additional development on 
this case, pursuant to 38 C.F.R. § 19.9(a)(2).  The 
development conducted by the Board has been completed and, 
pursuant to a recent decision by the Federal Circuit Court of 
Appeals, the case must be remanded to the RO for review of 
the evidence in the first instance.  Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied, including notifying the 
veteran what evidence he needs to submit 
and what evidence will be obtained by VA.   
If any development is incomplete, 
undertake appropriate corrective action.  

2.  Thereafter, the RO should readjudicate 
the claim for entitlement to an effective 
date earlier than April 9, 1998 for an 
award of 60 percent for lumbar disc 
disease.  If the claims remain denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response.

The claims folder should be returned to the Board for further 
appellate review.  No action is required of the veteran until 
he receives further notice.  The purpose of this remand is to 
develop the record and accord the veteran due process.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2001), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2001).



